Mario Barton Chief Executive Officer League Now Holdings Corporation 5601 W. Spring Parkway Plano, TX 75021 November 19, 2010 Kathleen Collins, Branch Chief Melissa Feider, Staff Attorney Division of Corporate Finance United States Securities and Exchange Commission One Station Place treeet, NE Washington , D.C. 20549-4561 Re:League Now Holdings Corporation, Form 8K filed October 8, 2010 File No: 333-148987 Ms. Collins and Ms. Feider, In response to your comment letter dated November 2, 2010, please find our responses to your comments below, keyed to your original queries, with reference to the following facts: ●
